Title: From George Washington to Henry Lee, 2 March 1797
From: Washington, George
To: Lee, Henry


                        
                            sir, 
                             March 2nd 1797.
                        
                        In answer to your enquiry Concerning the Land I Sold to you, last year, I can
                            inform you from my own Knowledge.
                        It is part of the great dismal Swamp, about  Miles from Norfolk Convenient to the Canal now Cutting, its
                            soil extremely rich Covered with Cypress & Juniper, the under growth Cane
                            &c. I am sir Yrs &c.
                        
                            Go: Washington
                            
                    